JS 44 (Rev. 10/20)                   Case 2:21-cv-00519 Document
                                                     CIVIL COVER 1-2 SHEET
                                                                      Filed 04/16/21 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
         NINTENDO OF AMERICA INC.                                                                          GARY BOWSER
   (b) County of Residence of First Listed Plaintiff             King County, WA                           County of Residence of First Listed Defendant              King County, WA
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)

         (See attachment.)                                                                                 Unknown.

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                     and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                    PTF          DEF                                        PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1            1     Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State              2         2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a               3         3   Foreign Nation                             6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                               FORFEITURE/PENALTY                      BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY                625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -               of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability           690 Other                                28 USC 157                       3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                      400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                   820 Copyrights                  430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                                 830 Patent                      450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                                 835 Patent - Abbreviated        460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                        New Drug Application        470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                         840 Trademark                       Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                         LABOR                        880 Defend Trade Secrets        480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud                 710 Fair Labor Standards                  Act of 2016                     (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending                Act                                                               485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal              720 Labor/Management                 SOCIAL SECURITY                      Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage                 Relations                        861 HIA (1395ff)                 490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage             740 Railway Labor Act                862 Black Lung (923)             850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability           751 Family and Medical               863 DIWC/DIWW (405(g))               Exchange
                                         Medical Malpractice                                             Leave Act                        864 SSID Title XVI               890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS               790 Other Labor Litigation           865 RSI (405(g))                 891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                  791 Employee Retirement                                               893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                  Income Security Act              FEDERAL TAX SUITS                895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                                870 Taxes (U.S. Plaintiff            Act
  240 Torts to Land                  443 Housing/                        Sentence                                                              or Defendant)               896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                          871 IRS—Third Party              899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                   IMMIGRATION                           26 USC 7609                     Act/Review or Appeal of
                                         Employment                  Other:                          462 Naturalization Application                                            Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other            465 Other Immigration                                                 950 Constitutionality of
                                         Other                       550 Civil Rights                    Actions                                                               State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                      8 Multidistrict
    Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                       Litigation -
                                                                                                                            (specify)                 Transfer                           Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       17 U.S.C. § 1201 et seq.; 17 U.S.C. § 101 et seq.; 17 U.S.C. 501 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                       DMCA anti-trafficking and copyright infringement
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE          Robert S. Lasnik                                        DOCKET NUMBER 2:20-cr-00127-RSL
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
04/16/2021                                                           /s/ Michael Rosenberger
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                             MAG. JUDGE
           Case 2:21-cv-00519 Document 1-2 Filed 04/16/21 Page 2 of 2




                      Attorneys for Plaintiff Nintendo of America Inc.


GORDON TILDEN THOMAS & CORDELL LLP

Michael Rosenberger
One Union Square
600 University Street, Suite 2915
Seattle, WA 98101
Telephone: (206) 467-6477
mrosenberger@gordontilden.com


JENNER & BLOCK LLP

Alison I. Stein (Pro Hac Vice Pending)
Cayman C. Mitchell (Pro Hac Vice Pending)
919 Third Avenue
38th Floor
New York, NY 10022
Telephone: (212) 891-1600
Facsimile: (212) 891-1699
astein@jenner.com
cmitchell@jenner.com

David R. Singer (Pro Hac Vice Pending)
633 West 5th Street, Suite 3600
Los Angeles, CA 90071
Tel: (213) 239-5100
dsinger@jenner.com
